  Case 18-10344         Doc 33     Filed 11/02/18 Entered 11/02/18 12:53:36              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-10344
         BRITTANEY LEWIS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/09/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 08/28/2018.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-10344        Doc 33        Filed 11/02/18 Entered 11/02/18 12:53:36                    Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                    $731.00
       Less amount refunded to debtor                                $0.00

NET RECEIPTS:                                                                                        $731.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $333.92
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                         $35.08
    Other                                                                  $362.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                    $731.00

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim          Claim        Principal      Int.
Name                                  Class   Scheduled      Asserted       Allowed         Paid         Paid
Acceptance Now                    Secured           300.00           NA        2,690.00           0.00       0.00
Acceptance Now                    Unsecured      2,390.00            NA             NA            0.00       0.00
AMERICASH                         Unsecured      1,200.00       2,605.60       2,605.60           0.00       0.00
ASHLEY FUNDING SERVICES LLC       Unsecured            NA          16.93          16.93           0.00       0.00
Choice Recovery                   Unsecured         146.00           NA             NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured          60.00        664.00         664.00           0.00       0.00
DIRECTV LLC                       Unsecured         422.47        422.47         422.47           0.00       0.00
ENHANCED RECOVERY CO L            Unsecured         565.00           NA             NA            0.00       0.00
HARVARD COLLECTION SERVICE        Unsecured      2,201.00            NA             NA            0.00       0.00
IL DEPT OF REVENUE                Priority       1,400.00       3,903.58       3,903.58           0.00       0.00
IL DEPT OF REVENUE                Unsecured            NA         535.20         535.20           0.00       0.00
INTERNAL REVENUE SERVICE          Unsecured            NA         531.83         531.83           0.00       0.00
INTERNAL REVENUE SERVICE          Priority       2,000.00       6,107.49       6,107.49           0.00       0.00
OVERLAND BOND & INVESTMENT        Unsecured      9,100.00            NA             NA            0.00       0.00
OVERLAND BOND & INVESTMENT        Unsecured         567.00           NA             NA            0.00       0.00
OVERLAND BOND & INVESTMENT        Secured       10,900.00     21,106.21      21,106.21            0.00       0.00
OVERLAND BOND & INVESTMENT        Secured        6,662.00            NA             NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured      1,128.00       1,624.38       1,624.38           0.00       0.00
PRA RECEIVABLES MGMT              Unsecured         931.00        930.69         930.69           0.00       0.00
PROGRESSIVE LEASING               Secured           200.00      4,812.26       4,812.26           0.00       0.00
PROGRESSIVE LEASING               Unsecured      1,500.00            NA             NA            0.00       0.00
Rgs Financial                     Unsecured         838.00           NA             NA            0.00       0.00
ST IL TOLLWAY AUTHORITY           Unsecured          80.00           NA             NA            0.00       0.00
SW CREDIT SYSTEM INC              Unsecured      1,801.00            NA             NA            0.00       0.00
SW CREDIT SYSTEM INC              Unsecured         889.00           NA             NA            0.00       0.00
T-MOBILE/T-MOBILE USA INC         Unsecured            NA       1,698.42       1,698.42           0.00       0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      7,984.00     17,821.00      17,821.00            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      3,921.00            NA             NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      3,452.00            NA             NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      2,558.00            NA             NA            0.00       0.00
VILLAGE OF CRESTWOOD              Unsecured         200.00           NA             NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-10344       Doc 33     Filed 11/02/18 Entered 11/02/18 12:53:36                   Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim        Claim         Principal       Int.
Name                             Class    Scheduled      Asserted     Allowed          Paid          Paid
VILLAGE OF EVERGREEN PARK     Unsecured         200.00           NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                           Claim          Principal                 Interest
                                                         Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                    $0.00                  $0.00               $0.00
      Mortgage Arrearage                                  $0.00                  $0.00               $0.00
      Debt Secured by Vehicle                        $21,106.21                  $0.00               $0.00
      All Other Secured                               $7,502.26                  $0.00               $0.00
TOTAL SECURED:                                       $28,608.47                  $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                         $0.00                  $0.00               $0.00
       Domestic Support Ongoing                           $0.00                  $0.00               $0.00
       All Other Priority                            $10,011.07                  $0.00               $0.00
TOTAL PRIORITY:                                      $10,011.07                  $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                          $26,850.52                  $0.00               $0.00


Disbursements:

       Expenses of Administration                             $731.00
       Disbursements to Creditors                               $0.00

TOTAL DISBURSEMENTS :                                                                          $731.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-10344         Doc 33      Filed 11/02/18 Entered 11/02/18 12:53:36                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
